                                                                                                                                                                q
,,,.,    '(!,


        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I ofl



                                                   UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA .

                             United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November 1, 1987)
                                                   v.

                              Demetria Rivera-Jarillo                                      Case Number: 3:19-mj-21615

                                                                                           Gerald T McFadden
                                                                                          Defendcint 's Attorney


        REGISTRATION NO. 84659298
        THE DEFENDANT:
         ~ pleaded guilty to count(s) 1 of Complaint
                                                         ~~~~~~~~~~~~~~~~~~~~~~~~~~~



         D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                      Nature of Offense                                                               Count Number(s)
        8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                     1

         D The defendant has been found not guilty on count(s)                      ~~~~~~~~~~~~~~~~~~~



         D Count(s)                                                                         dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                        6-nME SERVED                                  D                                          days

         IZI    Assessment: $10 WAIVED · IZI Fine: WAIVED
         IZI    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the    defendant's possession at the time of arrest upon their deportation or removal.
         D      Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          uesdav, April 16, 2019
                                                                   R~    co
                                                                 F ti•·=~~                ate of Imposition of Sentence


        Received .       /,;r~                                   APR I 6 2019
                      DUSM            ,,,,,,,.,/
                                                          CLEF!l{, U.3. DI.STRICT COURT
                                                        SOUTHGRN DISH<ICT OF CM-lFORNIA
                                                        BY                       DEPUTY

        Clerk's Office Copy                                                                                                             3:19-mj-21615
